Citation Nr: 1809088	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness/vertigo.  


REPRESENTATION

The Veteran represented by:	Stephanie P. Grogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The procedural history of the Veteran's multiple appeals before the Board is complex.  With regard to the claim addressed herein, namely service connection for a disorder manifested by vertigo, the Veteran testified regarding this claim, as well as claims seeking increased service connection for eye disorders and increased ratings for shoulder and finger disabilities, in an October 2016 Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  The Veteran also testified regarding all of these claims, and initially asserted his service connection claim for vertigo, in an April 2011 Board hearing conducted by a VLJ who is no longer employed by the Board.

After his April 2011 Board hearing, in June 2011, the Board, in pertinent part, referred the service connection claim for vertigo to the RO for development and remanded the service connection claim for eye disorders and increased rating claims for hand and shoulder disabilities for further development, and in February 2017, the Board remanded the service connection claim for vertigo for further development.  In a simultaneous request, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested that the Veterans Health Administration (VHA) obtain a medical opinion from a subject matter expert to determine the etiology of the Veteran's claimed eye disorders, and the requested opinion was rendered to May 2017.  

In September 2017, the Board issued a decision that, in pertinent part, denied the Veteran's service connection claim for eye disorders, remanded the shoulder and hand increased rating claims for development, and declined to adjudicate the service connection claim for vertigo, noting that the issue had not yet been recertified to the Board after completion of the February 2017 remand directives.  

At present, the current states of the appeals is as follows.  The Board notes that the Veteran has appealed the Board's denial of his service connection claim for eye disorders to the United States Court of Appeals for Veterans Claims (Court), and this decision is currently under review.  Additionally, the Veteran's shoulder and hand disability increased rating claims have not yet been readjudicated after completion of the September 2017 remand directives, and these issues have not been recertified to the Board.  Furthermore, the Veteran has recently perfected an appeal of his claim seeking an initial compensable rating for service-connected asbestosis, but this issue (for which the Veteran has requested to participate in a Board hearing) has also not yet been certified to the Board.  As the service connection claim for vertigo was recently recertified to the Board, the Board will address this claim herein.  


REMAND

As referenced above, a review of the record reflects that the Veteran first asserted his entitlement to service connection for a disorder manifested by dizziness/vertigo during his April 2011 Board hearing, and thus, when subsequently reviewing this case in May 2011, the Board accordingly noted that this claim had been raised by the record and referred the claim to the RO for development.  

However, during the pendency of this appeal, which commenced when the Veteran asserted his service connection claim, the Veteran has not been definitively diagnosed with a recognized disability manifested by his reported dizziness and vertigo.  In that regard, the references to dizziness and vertigo of record, including in the diagnosis section of the Veteran's related May 2017 VA examination, do not constitute such valid diagnoses, as dizziness and vertigo are symptoms and not recognized clinical disorders in themselves.  Furthermore, while medical records created during the pendency of this appeal reference both benign positional vertigo and Meniere's disease, which are such recognized disorders that are manifested by dizziness and vertigo, these diagnoses were recorded based on the Veteran's reports of receiving such diagnoses in the past, rather than based on the results of  contemporaneous clinical examinations.  As a threshold requirement for establishing service connection is sufficient evidence of a current disability related to the claimed condition, further efforts to determine whether the Veteran does indeed have such a disability are warranted, as instructed by the Board when last remanding this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

To this end, the Veteran's recent, outstanding VA treatment records should be obtained, and the Veteran should be afforded a new VA examination to determine whether he does indeed have such a current disability, and if so, whether this disability is related to service.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records created since September 2017.
      
2.  Thereafter, schedule the Veteran for a VA examination conducted by an appropriate medical professional who has not previously examined the Veteran to determine whether the Veteran has a clinically diagnosable disability manifested by vertigo/dizziness, and if so, whether this disability is related to service.  

After reviewing the Veteran's claims file and conducting an examination of the Veteran, please provide an opinion as to:

(1) Whether the Veteran has a current clinically diagnosable disability manifested by dizziness and/or vertigo, to include a determination as to whether the Veteran currently has benign positional vertigo (BPV), Meniere's disease, or orthostatic hypotension.  The examiner is advised that dizziness and vertigo are considered symptoms, and not diagnoses, for the purposes of this opinion.

If a current disability cannot be identified, the examiner should provide an explanation as to why this is so and whether diagnoses recorded in the Veteran's treatment records were misdiagnoses.

(2) If the Veteran does indeed have such an identifiable current disability, please opine whether it is at least as likely as not (50 percent or higher probability) that any such disability is related to service, to include:

* the Veteran documented in-service treatment in April 1953 for a facial injury, resulting in a laceration near the right eye; and
* the Veteran's August 1958 report of being "knocked out" four times in the past several years, but with no history of concussions or paralysis.

3.  Finally, readjudicate the Veteran's service connection claim for a disability manifested by vertigo/dizziness.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


